 462DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The Unionis a labor organization within the meaning of Section 2(5) of the Act.3.By discriminating against James Cowan because of his testimony given at aBoard hearing Respondent has engaged in and is engaging in an unfair labor practicewithin the meaning of Section8(a) (4) of the Act.4.By the foregoing conduct Respondent has also interfered with,restrained, andcoerced JamesCowanand its other employees in the exercise of rights guaranteedthem by Section7 of the Act and therebyhas engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)( I) of the Act.5.The aforesaidunfairlaborpractices affect commerce within the meaning ofSection2(6) and (7) of the Act.6. James Cowanvoluntarily terminated his employment and therefore Respondentdid not violate Section 8(a) (3) of the Act.[Recommendations omitted from publication.]and the closing of the base on or about the same dateAs such considerations do notrelate to the period during which the unfair labor practices herein were committed I deemthem to be irrelevant at this time.They are properly matters for the compliance stageof the proceedings.F.G. & W.Company, Inc.,129 NLRB 1105, footnote 1.UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United States andCanada, Local UnionNo. 525, AFL-CIOandFederated Em-ployers of Nevada,Inc.Case No. 20-CB-864. January 23,196$DECISION AND ORDEROn October 9, 1961, Trial Examiner Herman Marx issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in certain unfair labor practices, and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the Intermediate Report attached hereto.There-after, the Respondent filed exceptions to the Intermediate Report anda supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. The,rulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report, the exceptions,,and the brief, and hereby adopts the findings, conclusions and recom-mendations of the Trial Examiner.ORDERUpon the entire record in this case and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National Labor Re-135 NLRB No. 40. UNITED ASSN. OF JOURNEYMEN, ETC., LOCAL 525463,lations Board hereby orders that the Respondent, United Associationof Journeymen and Apprentices of the Plumbing and Pipefitting In-dustry of the United States and Canada, Local Union No. 525, AFL--CIO, its officers, representatives, agents, successors, and assigns, shall :1.Cease and desist from :(a) In any manner giving effect to so much of the "Letter ofUnderstanding," described in the Intermediate Report attached here-to, as incorporates the provisions of articles V and IX of the contractdated July 9, 1959, between the Union and Master Plumbers Associa-tion of Clark County, Nevada, dealing with the composition and func-tions of the Joint Committee, Joint Session Committee, Board of Arbi-tration, and Joint Board of Arbitration.(b) In any manner restraining or coercing Federated EmployersofNevada, Inc., Reynolds Electric and Engineering Co., LloydsPlumbing and Heating, TAB Construction Co., Longely ConstructionCo., Inc.,Wells Cargo, Inc., G. W. Galloway Co., or any of them in theselection of any representative for the purpose of collective bargain-ing or the adjustment of grievances.(c)Refusing to bargain collectively with the said Reynolds Elec-tric and Engineering Co., Lloyds Plumbing and Heating, TAB Con-struction Co., Lon-ley Construction Co., Inc., Wells Cargo, Inc., andG. W. Galloway Co., for all the employees in the unit found appropri-ate herein, specifically by insistence upon acceptance of the grievanceand arbitration provisions of the said 1959 Master Plumbers Associa-tion contract, or by any other means, so long as the Respondent is therepresentative of the employees in the above-described bargaining unit.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with the said Fererated Con-tractors, through Federated Employers of Nevada, Inc., or any otherduly authorized representative of such Federated Contractors, in theunit found to be appropriate for bargaining purposes.(b)As hereafter set forth, post copies of the notice attached heretomarked "Appendix."' Copies of said notice, to be furnished by theRegional Director for the Twentieth Region of the National LaborRelations Board shall, after being duly signed by an official representa-tive of the Union, be posted by the said Union at its business office andcustomary membership meeting place, including all places wherenotices to members are customarily posted, immediately upon receiptthereof and be maintained by it for a period of 60 consecutive daysthereafter.Reasonable steps shall be taken by the Union to insure,that said notices are not altered, defaced, or covered by any othermaterial.1In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 464DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Furnish to the said Regional Director for the Twentieth Re-gion, signed copies of the notice marked "Appendix," attached hereto,for posting by each of the Federated Contractors, if they so agree, inplaces where notices to their employees are customarily posted.(d)Notify the Regional Director for the Twentieth Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.APPENDIXTo ALL OUR MEMBERS AND TO ALL EMPLOYEES OF EMPLOYERS WHOARE REPRESENTED BY FEDERATED EMPLOYERS OF NEVADA, INC., INCOLLECTIVE BARGAINING WITH USPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby give notice that :WE WILL bargain collectively, upon request, with ReynoldsElectric and Engineering Co., Lloyds Plumbing and Heating,TAB Construction Co., Longley Construction Co., Inc., WellsCargo, Inc., and G. W. Galloway Co., through Federated Em-ployers of Nevada, Inc., or any other duly authorized representa-tive of such firms.The bargaining unit is:All plumbers, pipefitters, and apprentices employed byReynolds Electric and Engineering Co., Lloyds Plumbingand Heating, TAB Construction Co., Longley ConstructionCo., Inc., G. W. Galloway Co., and Wells Cargo, Inc., in thesouthern part of Nye County, Clark County, and LincolnCounty, Nevada, in that portion of Arizona known as King-man Territory, and in that portion of California known asthe Death Valley Territory, excluding all other employeesand supervisors as defined in the National Labor RelationsAct, as amended. .WE WILL NOT give effect in any manner to so much of the"Letter of Understanding," dated July 18, 1961, between us andthe Employers mentioned in the bargaining unit above, as incor-porates the provisions of the contract dated July 9, 1959, betweenus and Master Plumbers Association of Clark County, Nevada,dealing with the composition and functions of the Joint Com-mittee, Joint Session Committee, Board of Arbitration, and JointBoard of Arbitration.WE WILL NOT in any manner restrain or coerce FederatedEmployers of Nevada, Inc., or any of its members named in thebargaining unit described above, in the selection of any repre- UNITED ASSN.OF JOURNEYMEN, ETC., LOCAL 525465sentative for the purposes of collective bargaining or theadjustment of grievances.UNITED AssoCIATION OF JOURNEYMEN ANDAPPRENTICES OF THE PLUMBING AND PIPE-FITTING INDUSTRY OF THE UNITED STATESAND CANADA,LOCALUNION No. 525,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegionalOffice(703 Market Building,830 Market Street, San Francisco, Cali-fornia; telephonenumber Yukon 6-3500, ext. 391) if they have anyquestion concerningthisnotice or compliancewith itsprovisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe complaint in this proceeding, issued by the General Counsel of the NationalLabor Relations Board (also called the Board herein), alleges that a labor organiza-tion,United Association of Journeymen and Apprentices of the Plumbing and Pipe-fitting Industry of the United States and Canada, Local Union No. 525, AFL-CIO(herein also called the Union or Respondent), has restrained and coerced an em-ployer, Federated Employers of Nevada, Inc. (also referred to herein as Federated),and other employers in the selection of representatives for collective bargaining orthe adjustment of grievances, thus violating Section 8(b)(1)(B) of the NationalLabor Relations Act, as amended (29 U.S.C.151,et seq.;also called the Act herein),and has refused to bargain with Federated and other employers in violation ofSection 8(b)(3) of the said Act.'The Respondent has filed an answer which, inmaterial substance, denies the commission of the unfair labor practices imputed toit in the complaint.Pursuant to notice duly served by the General Counsel upon each of the otherparties, a hearing upon the issues raised by the complaint and answer was held beforeHerman Marx, the duly designated Trial Examiner, on September 6, 1961, at LasVegas, Nevada.Each of the parties appeared at the hearing through counsel, par-ticipated therein, and was afforded a full opportunity to be heard, examine andcross-examine witnesses, adduce evidence, file briefs, and submit oral argument.The General Counsel has not filed a brief, but the Respondent and Federated havedone so. I have read and considered the briefs so submitted.Upon the entire record, and from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACT1.NATURE OF FEDERATED'S BUSINESS;ITS STATUS AS AN EMPLOYER;JURISDICTIONOF THE BOARDFederated is an association of employers, organized as a corporation under the lawsof Nevada, and exists for the purpose, among others, of engaging in collective-bargaining negotiations, on behalf of its members, with labor organizations thatrepresent employees of such members.The membership includes Reynolds ElectricIThe complaintisbasedupon a charge against the Union filed with the Board byFederated on July 14, 1961,and anamendment of the charge filed on August 17, 1961Copies of the charge,the amendmentthereof, and the complaint have been duly servedupon the Union.634449-62-vol.135-31 466DECISIONS OF 'NATIONAL LABOR RELATIONS BOARDand EngineeringCo., G. W. Galloway Co., Lloyds Plumbing and` Heating, TABConstruction Co., Longley Construction Co., Inc., and Wells Cargo, Inc..(referredto herein collectively as the Federated Contractors), all of whom are engaged in theplumbing contracting business in Nevada.As the Federated Contractors have mani-fested a desire to be bound in their labor relations by joint, rather than individual,action, through the instrumentality of Federated, and have, as will appear in greatdetail later, bargained with the Union through Federated, they, together with Feder-ated, constitute, and have constituted at all' material times, at least for the purposesof application of theBoard's jurisdiction, 'a single employer within the purview ofSection 2(2) of the Act. It is thus appropriate to base the assertion of jurisdictionover the subject matter of this proceeding on the aggregate interstate commerceoperations fo the Federated Contractors.2In the course and conduct of their respective businessenterprises,the FederatedContractors annually purchase goods and materials valued, -in- the.aggregate, -inexcess of $50,000, which are shippedintoNevada from points outside that State.During the year preceding the issuance of the complaint, the Federated Contractors,in, the conduct of their business operations, sold and distributed goods, and per-formed services, valued, in the aggregate, in excess of $500,000,-which have had,,(n)ational (d)efense." -By 'reason of the interstate shipments, and the sales andservices related to the nationaldefense, asdescribed above, Federated and the Fed-,crated Contractors are, and have beenat all timesmaterial to theissuesherein,engaged in interstate commerce,and inoperations affecting such, commerce, withinthe purview of the Act.Accordingly, the Board has jurisdiction over the subjectmatter of this proceeding.II.THE LABOR.ORGANIZATION INVOLVEDThe Unionis,and hasbeen,at all material times, a labororganizationwithin themeaning of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESsA.Prefatory -statement'asMaster Plumbers Association of Clark County, Nevada (also designated hereinagreement(described herein as the 1959 contract) prescribing terms and conditions of employ-ment of individuals employed by members of the Plumbers Association, or by "non-membersignatories" of the contract.As prescribed by article III of the instrument(entitled "Territorial Jurisdiction"), the contract applied to "all- work performedin the Plumbing, Piping, Heating and Refrigeration Industries in Clark County andLincoln County, and in the southern portion of Nye County, Nevada, in that portionof Arizona known as Kingman Territory, (and) inthat portion of California knownas the Death Valley Territory." By its terms, the agreement was to expire on June30, 1961, unless continued thereafter as provided in the contract; and was subject tomodification following a prescribed notice.The issues in this proceeding hingeinmajor degreeon provisions of the'contractrelating to the processing and resolution of grievances.The relevantlanguage iscontained in articles V and IX which provide, in part, as follows:V. JOINT COMMITTEE(a)During the term of this Agreement, there shall be a permanent JointCommittee consisting of two (2) representatives from the (Plumbers) Asso-ciation and two (2) representatives from the Union .. . . Provided,-however,That in any case in which any dispute affectinga non-member signatory isconsidered by the Joint Committee, the non-member signatory affected therebyshall have the right to designate a representative who shall participate in thehearing of such dispute, . . . in which event the Union shall have the right todesignate a third Union member of the Joint Committee. . .(c) . . . All decisions of the said Committee shall be decided by majorityvote.2Northern California Chapter, The Associated General Contractors of America, Inc,at at,119 NLRB 1026, 1049;Insulation Contractors of Southern California, Inc, et al.,110 NLRB 638, 639. UNITED ASSN. OF JOURNEYMEN, ETC., LOCAL 525467(d) The Joint Committee is hereby vested with power to adjust all' labor dis-putes and grievances which may arise between the (Plumbers) Associationand/or any of its constituent employers and/or any non-member signatory onthe one hand, and the Union, or any of its members, on the other hand, and isalso hereby vested with power to interpret this Agreement and to make suchrulings and regulations as may be necessary, proper or convenient to give forceand effect to this Agreement, and to carry out the purpose, spirit and intent ofthis Agreement.(f)Any labor dispute or grievance under this Agreement, at any questioninvolving interpretation of this Agreement, shall first be discussed between theshop steward and the employer involved, or his representative. If such labordispute or grievance cannot be settled by-such discussion, the business agent ofthe Union and the Employer, or his authorized representative, shall attempt tosettle the same by direct negotiation, or with the mediation of the Adminis-trator of'the Joint Committee; if such labor dispute or grievance cannot besettled by such direct negotiation, or mediation of the Administrator, it may bereferred by either party to the Joint Committee, which shall act promptly thereonthrough investigation, and, if the Committee, deems the same proper, throughformal hearing.The decision of the Joint Committee shall be final and bindingupon the parties hereto. .-(g) The Joint Committee is empowered to employ'either a full-time or part=time paid Administrator to administer this Agreement ..He shall serve asmediator' in any labor disputes and grievances arising under this Agreement,and ds to any questions involving the interpretation' of this Agreement, when-ever requested by either of the parties..(i)Whenever any labor dispute or grievance arises within the territorial andfunctional jurisdiction covered, by. this Agreement, either under this Agreementand/or under any_ other agreement within the territorial and functional juris-diction of the 'Union between the Union and any employer, employers, or theirbargaining representative,, and; such labor dispute or grievance affects the Asso-ciation, or any of its congtituent,employers, or any non-member signatory here-under, oil the request of any, of the parties to this Agreement or on the requestof any other parties to such other agreement, the Joint Committee shall meetwith, and sit in joint session, with any Joint Committee created under suchother agreement, and shall in such joint session attempt to settle and adjustsuch labor dispute or grievance ..The decision rendered by such Joint Ses-sion Committee shall be final and binding upon the parties hereto, and uponthe parties to such other agreement.-IX. BOARD OF ARBITRATION(a)Any labor dispute, grievance or question of interpretation arising here-under, which cannot be resolved by 'direct negotiation or mediation, or uponwhich the Joint Committee` shall fail to agree, shall be 'submitted for decisionto the Board of Arbitration. - ' II,(b)The Board of Arbitration shall consist of two' inembers designated inwriting by the (Plumbers) Association and two members designated in writingby the Union. . . (A) decision by a majority of the members of the Boardof Arbitration shall be the decision of the Board and shall be binding upon theparties.(e) In all cases in which the Joint Session Committee is unable to agreeupon a decision by majority vote, the matter shall be referred for arbitration bythe Joint Board of Arbitration, which shall consist of one member designatedby the (Plumbers) Association, one member designated by the Union, and onemember designated by the Employer representative, and one member designatedby the Union under any other agreement between the Union and an Employer,Employers, or their representative within the territorial and functional jurisdic-tion of the Union . . . 3Some of the grievance and arbitration provisions that may be relevant or of interesthave been omitted because those set forth are sufficient (perhaps much more than enough)for adetermination of the issues. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDEach of the Federated Contractors became a party to the 1959 contract,althoughnot represented by the Plumbers Association,executing the agreement as a "non-member signatory."Federated represented some of the Federated Contractors, aswell as an unspecified number of others, in the negotiations or other arrangementswith the Union that led to the execution of the 1959 contract by the signatories sorepresented.In March 1961, anticipating the "reopening" of the 1959 contract and negotiations-relating thereto, the Union requested Federated to supply a list of the employersit "would be representing in the forthcoming negotiations."Federated furnishedthe requested list on March 24, 1961, upon receipt of a "reopening notice" fromthe Union.Throughout the negotiations that followed, described below, Federatedwas the authorized collective-bargaining representative of all six Federated Con-tractors, and it is now their bargaining representative.Negotiations for a new agreement between the Federated Contractors,repre-sented by Federated, and the Union began on June 12, 1961, and continued there-after on June 20 and 28 and July 11 and 12. The employers were represented by-acommittee that included Federated's managing director, William N. Campbell;and the Union by a group that included the labor organization's president, Barney'Cannon, and its business agent, E. L. McGinty. It may be noted that no em-ployers other than the Federated Contractors (apart from Federated, their agent)participated in the negotiations.The Plumbers Association,on behalf of its members,negotiated separately with the Union following"reopening"of the 1959 contract.The only features of the negotiations material to the issues here are those relat-ing to grievance and arbitration procedures.At the meeting of June 20, the Fed-erated Contractors registered objection, in substance, to the provisions of the 1959contract under which the Plumbers Association had the power to appoint a ma-jority of the employer designees on the Joint Committee and to designate membersof the Board of Arbitration in cases involving Federated Contractors; and made pro-posals for a contract between them and the Union that would have the effect ofexcluding the Federated Contractors from the grievance and arbitration provisionsof the 1959 contract, and the establishment of "a separate and distinct grievanceprocedure" for the Federated Contractors, and of an arbitration procedure in whichonly the Union, the Federated Contractors, "and an impartial arbitrator may par-ticipate."In reply, Cannon took the position that the Federated Contractors "hadno valid complaint" against the grievance procedures of the 1959 contract, but thatthe Union would consider the proposals.At the next meeting, held on June 28, the Union submitted grievance and arbitra-tion proposals to the Federated Contractors which were the same as the terms con-tained in articles V (except for a minor change not material here)and IX of the1959 contract.The Union's representatives said that they would submit the Fed-erated proposals to the Union's membership, but that they would be rejected.The 1959 contract expired on June 30, 1961, and no new agreements having beenconcluded, a strike by members of the Union began on the following day againstthe employers represented by the Plumbers Association, and against the FederatedContractors.The parties stipulated at the hearing that the strike "involved" theUnion and its members, but that, it seems to me, is something of an understatementof the Union's role, for a full view of the evidence (particularly the Union's part insettlement of the strike)leaves me in no doubt,and, I find, that the organizationsponsored the work stoppage.The Plumbers Association and the Union reached a new collective-bargainingagreement, and with that, a settlement of the strike against the Association's mem-bers on July 11, 1961.At the meeting held on that date between the Union andthe Federated Contractors, the latter stated that they would agree to the same con-tract terms as the Plumbers Association, except for the grievance procedures (and analleged so-called hot cargo provision not relevant here).Cannon expressed him-self to the effect that it was the Federated Contractors' "insistance" on their posi-tion regarding the grievance and "hot cargo" issues that "had continued the strike."The Union's representatives agreed, however, to submit the Federated "offer" tothe Union's membership at a meeting to be held later that day.That evening McGinty telephoned Campbell, informed the latter that the Union'smembership was then in process of balloting on the Federated offer but that fromthe tenor of the meeting he anticipated its rejection, and asked if the FederatedContractors would "go along in all respects with the (Plumbers Association's) settle-ment."Campbell replied in the negative.At the meeting held on July 12, Federated in effect adhered to this position; andCannon reiterated his view that the Federated Contractors' "insistence" on theirgrievance and "hot cargo" positions "had continued the strike." UNITED ASSN. OF JOURNEYMEN, ETC., LOCAL 525469The strike continued against the Federated Contractors until July 18 when itwas terminated upon execution by the Union and the Federated Contractors of aninstrument,dated July 18, '1961,and bearingthe caption "Letter of Understanding."The documentis, insubstance, an agreement between the parties thereto "pendingthe printing and signing of a new labor agreement"; incorporates by reference allof the provisions of the 1959 contract, with exceptions not material here, and pro-vides that the agreement reached is to remain in effect until June 30, 1962 (sub-ject to provisions for modification and continuanceas inthe 1959 contract).Theimportant feature of the "Letter of Understanding"to note isthat articles V and IXof the 1959 contract,containingthe grievance and arbitration provisions of thatagreement, are among the incorporated provisions.4B.Discussion of the issues; concluding findingsThe record presents two basicissues, and these are(1) whether a multiemployerbargaining unit confined to the Federated Contractors, as alleged in the complaint,is appropriate; and (2) whether the Union restrained and coerced Federated Con-tractors in the selection of bargaining and grievance representatives, and unlawfullyrefused to bargain, byinsistingon the inclusion, in a new agreement, of the griev-ance and arbitration procedures set forth in the- 1959 contract.As regards the first issue, the complaintallegesthat "(a)ll plumbers, pipefitters,apprentices employed by the (Federated Contractors) in the southern part of NyeCounty, Clark County and Lincoln County, Nevada and that portion of Arizonaknown as Kingman Territory and that portion of California known as the DeathValley Territory excluding all other employees and supervisors as defined in theAct constitute a unit 'appropriate for the purpose of collective bargaining withinthemeaning of Section 9(b) of the Act." It may be noted that the occupationaland territorial scope of theunit isnot significantly different from the coverage ofarticle III of the 1959 contract, except that the unit sought is confined to employeesof the six Federated Contractors, instead ofcomprisingemployees of themany em-ployers who were parties to the 1959 contract, some by force of membership in thePlumbers Association, and other as individual "non-member" signatories such aseach of the Federated Contractors.5The Union,as it concedes by its answer,represents all the employees in the unitproposed by the General Counsel,but challengesitsproprietyas a bargainingvehicle.The logic of thisposition is not apparent. 'So far as therecord shows, the Unionappears to have had'no qualms in addingthe Federated Contractors to the 1959contract as "non-member signatories,"arranging the transactionwith respect tosome with Federatedas the agentof the employersconcerned.Against that back-ground,itdoes not appearwhy the Union should not be able to negotiate andcontract with the six employersas a 'group.But moreto the point, it has done so,taking the initialstep in that direction,in fact,when it asked Federated in March1961, prior to thenegotiations,,to submita list of the employers it wouldrepresentin the "forthcomingnegotiations."By the very fact of thebargaining negotiationswith the Federated Contractors, not to speak of the "Letter of Understanding," theUnion has, for all practicalpurposes,agreed with the Federated Contractors thata unit consistingof employees of the group is appropriatefor bargaining purposes.That being the case, the Union's claim thatthe unit allegedin the complaint isinappropriateappears to me to lack merit,and Ihold that that unit is appropriate forcollective-bargainingpurposeswithin themeaning of Section9(b) of the Act.6With respect tothe second issue,even a cursoryreadingof article V of the 1959contract, now substantially incorporated by reference in the "Letter of Under-standing," has the effect of requiringthe Federated Contractors to accept repre-4 As Incorporated in the "Letter of Understanding," the provisions of article V relatingto officers of the Joint Committee have been slightly revised.The revision is of no con-sequence here.In addition to the geographical areas spelled out in article III of the 1959 contractas the territories in which the agreement was to apply, the article provided that thecontract was to be applicable to all work in the specified "Industries" in such otherStates or areas as the "United Association" (the International labor organization withwhich the Union is affiliated), may award to the Union. There is no evidence that suchan award has ever been made, and the provisions relating thereto may, in my judgment,be disregarded in making findings here with respect to the appropriate bargaining unit.G Local Union 49, Sheet Metal Workers International Association, AFL-CIO, and itsagent, E. O. Brooks (Driver-Miller Plumbing and Heating Corp.),122 NLRB 1192, 1194. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDsentatives on the Joint Committee and Joint Session Committee for the adjustmentof grievances and labor disputes who are not selected by them but by the PlumbersAssociation, which does not represent them.To assert, as does the Union in itsbrief, in effect, that such a choice of representatives is not coerced is to ignore theevidence, for it is clear, and I find, that an object of prolongation of the strikebeyond July 11, if not, indeed, of the work stoppage from its beginning, was to,compel Federated and the Federated Contractors to accept the Union's proposalsfor grievance and arbitration procedures.The question of the legality of such a,coercive aim, by the way, is in no way affected by the fact, as McGinty testified insubstance, that members of the Plumbers Association employ the majority of theUnion membership, and that the Union prefers "uniform" contracts because itsmembers do not work steadily for "any one contractor," and contractual uniformitywould avoid an "extra work load" for the Union's officers.One matter remains for discussion and that is whether the Union's effort tocompel acceptance of the arbitration provisions is within the reach of Section8(b)(1)(B) of the Act, forbidding labor organizations "to restrain or coerce . . .an employer in the selection of his representatives for the purposes of collectivebargaining or the adjustment of grievances."The General Counsel has not filed abrief, and his position with respect to the problem is far from clear, although thequestion raised appears to be of first impression .7Be that as it may, I decide thequestion, because a failure to do so may leave unresolved a source of contentionbetween the Union and the Federated Contractors and thus, perhaps, hamper theircollective-bargaining relations.In my view,coercion to compel acceptance of management appointees to thearbitration panels described in article IX is not materially different from com-pulsion in the selection of representatives for the settlement of grievances by theJoint Committee and Joint Session Committee.The Committees, it may be noted,are repeatedly mentioned in the arbitration provisions and, as is evident, the use ofthe grievance machinery is a required antecedent of the use of the arbitrationprocedures. In other words, the provisions for arbitration are inextricably interlockedwith the provisions for the establishment and functions of the Joint Committee andJoint Session Committee, and appear to me to be integral parts of a comprehensivecontractual design for grievance adjustment.That conclusion cannot be escaped, in my judgment, by seeking to analogize thefunctions of the arbitral panels visualized by article IX to adjudication.The re-semblance between a determination of a grievance by the Board of Arbitration andadjudication by a governmental body, whether a court or an administrative agency,is remote, if it exists at all.The arbitral panels in question are private vehicles forthe disposition of grievances or other labor disputes, and are garbed with theappearance of instruments of collective bargaining.Significantly, in that con-nection,the panels contemplated by article IX consist of individuals appointed inequal number by management and labor,except in cases of decisionaldeadlock bysuch appointees,inwhich event an "umpire" is selected.Itwould seem that interms of the realities of industrial relations, the designees of labor and managementare chosen to reflect the viewpoints of those who appoint them, or, in other words,have the status of representative spokesmen in a procedure designed to give finalityto the process of grievance adjustment.Taking that view of the matter,as I do,the labor and management designees onthe Board of Arbitration and Joint Board of Arbitration, as provided by article IXare, in my judgment, "representatives for the purposes of . . . adjustment of griev-ances," within the meaning of Section 8(b)(1)(B).Thus, coercion by the Union71 intend no intimation that the attorney who appeared for the General Counsel wasIn any wayremiss inhis omission to file a brief.No rule requires him to do so, and it maybe that he was burdened with other dutiesHowever,as anaside, I note that the Re-spondent's attorney declined to explicate his unit claim by oral argument, although in-vited to state his view, and this, together with the General Counsel's omission to file abrief, points up the need for a Board regulation vesting Trial Examiners with effectiveauthority to require oral argument, or statements of position at least, at the hearing,and to compel the filing of briefs. Such a regulation would, I believe, serve the interestsof decisional clarity and expeditionI note, in that connection, that a committee of theBoard once proposed the adoption of a regulation vesting authority in Trial Examinersto require the filing of briefs.See section 2 80 of proposed Rules of Practice, as reportedinSpecial Supplement, News and Background Information, Part I, Labor RelationsReporter for July 18, 1960. UNITED ASSN. OF JOURNEYMEN, ETC., LOCAL 525471to compel the Federated Contractors to accept contractual provisions for the selec-tion of management designees not of their choice is within the reach of Section8(b)(1)(B)8The sum of the matter is that bymeansof the strike to compel the FederatedContractors to accept the provisions relating to the choice and powers of managementrepresentativeson, or managementappointees to, the Joint Committee, the JointSession Committee, Board of Arbitration, and Joint Board of Arbitration, the Unionrestrained and coerced Federated and the Federated Contractors in the selection ofrepresentatives for the purposes of collective bargaining and the adjustment ofgrievances, thereby violating Section 8(b)(1)(B) of the Act;9 and that by insistingon the acceptance of such provisions as a condition of agreement, as I find the Uniondid, it refused to bargain collectively with Federated and the Federated Contractorsin violation of Section 8(b) (3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Union, set forth in section III, above, occurring in connectionwith the operations of Federated and the Federated Contractors, described in sec-tion I, above, have a close, intimate, and substantial relation to trade, traffic, andcommerceamongthe several States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Union has violated Section 8(b)(1)(B) and(3) of theAct, Ishall recommend that it cease and desist'therefrom and take certainaffirmativeaction designed to effectuate the policiesof the Act.Upon the basis of the foregoing findings of fact, and of the entire record in thisproceeding,I make the following:CONCLUSIONS OF LAW1.The Union is, and has been at all times material to the issues in this proceeding,a labor organization within the meaning of Section 2(5) of the Act.2.Federated and the Federated Contractors constitute, and have constituted atall times material to the issues in this proceeding, a single employer within themeaning of Section 2(2) of the Act, and each of them is, and has been at all suchmaterial times, an employer within the meaning of the said section.3.All plumbers; pipefitters, and apprentices, employed by the Federated Con-tractors in the southern part of Nye County, Clark County, and Lincoln County,Nevada, in that portion of Arizona known as Kingman Territory, and in thatportion of California known as the Death Valley Territory, excluding all otheremployees and supervisors as defined in the Act, constitute, and have constituted atall times material to the issues, a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act.4.The Union is, and has been at all times material to this proceeding, theexclusive representative of all the employees in the aforesaid appropriate unit forthe purposes of collective bargaining, within the meaning of Section 9(a) of the Act.5.By restraining and coercing employers in the selection of representatives forthe purpose of adjustment of grievances, as found above, the Union has engaged inunfair labor practices within the meaning of Section 8(b) (1) (B) of the Act.6.By refusing to bargain collectively, as found above, the Union has engaged inunfair labor practices within the meaning of Section 8(b)(3) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]8The interpretation of Section 8(b) (1) (B) set out above Is not intended to imply thatcoercion to compel an employer to select or agree to an "umpire" such as the one visualizedby article IX is within the reach of Section 8(b) (1) (B)I do not pass on such a situa-tion, confining my holding to a case where, as here, a labor organization seeks to compelan employer to accept management designees, who are not of the employer's choosing, asinstruments for the resolution of grievances.9 PaddockPoolsof California, Inc, atal, 120 NLRB 249, 250-251 ;Local Union 49,Sheet Ifetal Workers International Association, supra,at 1209